Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-17-00730-CR

                                     Terrence Jerome BYRD,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR9362W
                          Honorable Olin B. Strauss, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, appellate counsel’s motion to withdraw
is GRANTED, and the judgment of the trial court is AFFIRMED. It is ORDERED that the trial
court clerk prepare and file a corrected bill of costs reflecting that no court-appointed attorney’s
fees are assessed against appellant.

       SIGNED September 5, 2018.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice